         Case 5:20-cv-00678-SLP Document 45 Filed 03/31/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

ERIC RYAN BECK,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Case No. CIV-20-678-SLP
                                                    )
FNU DARRINGTON, et al.,                             )
                                                    )
       Defendants.                                  )

                                          ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Gary M. Purcell entered March 2, 2021 [Doc. No. 42]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted.1 Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED and Defendants’ Motion for Summary Judgment [Doc. No. 22] is GRANTED

and this action is DISMISSED. A separate Judgment shall be entered contemporaneously

with this Order.




1
 The Court’s docket reflects that the Report and Recommendation was returned as “undeliverable”
on March 29, 2021. Plaintiff is responsible for providing notice of any change of address to the
Court. See LCvR 5.4(a) (requiring written notice of a change of address and further providing that
papers sent by the Court are “deemed delivered if sent to the last known address given to the
court.”); see also Theede v. United States Dep’t of Labor, 172 F.3d 1262, 1267-68 (10th Cir. 1999)
(pro se plaintiff who failed to provide any change of address waived right to review of report and
recommendation by failing to make a timely objection).
 Case 5:20-cv-00678-SLP Document 45 Filed 03/31/21 Page 2 of 2




IT IS SO ORDERED this 31st day of March, 2021.




                                 2
